Citation Nr: 1113636	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left great toe disorder.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an adjustment disorder, or other acquired nervous disorder.

5.  Entitlement to service connection for a bilateral arm disorder.

6.  Entitlement to service connection for a chronic disability manifested by chest pain.

7.  Entitlement to service connection for a bilateral hip disorder.

8.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant served with Reserve components from June 1974 through June 1980.  His military service consists of active duty for training and inactive duty training at various times within that period.  A DD Form 214 verifies a period of active duty for training from November 1974 to March 1975. 

This matter arises to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2009, the claimant testified at a hearing before the undersigned.  In December 2009, the Board remanded the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following certification of the appeal to the Board, in December 2010 and in January 2011, the appellant submitted potentially relevant new evidence to the Board.  This new evidence has not been considered by the Waco RO.  In reply to a February 2011 inquiry from the Board, in March 2011, the appellant requested that the Board remand the case to the RO for initial consideration of this evidence.  Thus, another remand is necessary.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should re-adjudicate the claims on appeal, specifically including consideration of all evidence submitted since the November 2010 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the RO/AMC should issue an SSOC to the appellant and his representative and give them an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument pertaining to his claims and appeals.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

